DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 11/02/2021, 05/21/2021 and 12/02/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Jaehyuk (US 20150/109170 A1) in view of Kumagai Kengo (JP 2016/179135).

 	Pertaining to claim 1, Kang discloses An electronic device (200, see figs. 2-5) comprising: a first cover (201, see figs. 2-5); a second cover (opposite the first cover 202 and 203, (see paragraph [0123], opposite the first cover); a side housing (300, see figs. 2-5) disposed between the first cover and the second cover, the side housing including a plate (310, see fig. 5, paragraphs ([0164] – [0165]) provided between the first cover and the second cover and a frame (320, see fig. 5, see paragraph {0164-0165]) surrounding the plate and connected with the first cover and the second cover; a display (210, see figs. 2, 4-5) disposed between the plate and the first cover; and a printed circuit board (251 or 251, see figs. 4 &7, see paragraph [0146] and [0179]) disposed between the plate and the second cover, the printed circuit board including a first surface facing the plate fugs, 4and 5 disclose that a first surface of PCB 251 faces plate 310 of frame 300), a second surface facing the second cover (figs. 4 and 5 disclose that a second surface of PCB 251 faces rear cover 202 and 203, and side surfaces between the first surface and the second surface, wherein at least some of the side surfaces include plated areas, wherein the plate includes a connection structure to which the printed circuit board is electrically connected (although not shown in figs. 4 
 	But, Kang does not explicitly teach the connection structure between the PCB and the recessed region of the plate where it is disposed
 	However, Kumagai teaches to use a recess in a substrate, e.g. a main PCB, to accommodate and electrically connect another PCB (fig.2 and 3, which disclose a main board 205 with a recess 220, see fig.10, where a substrate being a printed wiring plate 11 is disposed, see paragraphs [38]-[40]). As in the present invention, the printed circuit board of Kumagai (printed wiring plate 11), includes plate areas on its side surfaces (fig.7 and 8, ref.21b, paragraphs [75] and [76]) which contact conductive structures disposed on sidewalls of the plate (according to paragraphs [80]-[85] and fig.10, the PCB 205 has electrical contacts 221b on its sidewalls). Since these well-known features described in Kumagai provide the same advantages as in the present application, i.e. mounting components and electrical connections in a thin shape electronic device (see D2, paragraph EPO Farm 1707 04.17 sheet 5 in the device of Kang based on the teaches of Kumagai in order to a semiconductor device is increased, by shortening the 

 	Pertaining to claim 2, Kang as modified by Kumagai further discloses, wherein the recess (220 of Kumagai) includes a bottom surface, and wherein at least part of the first surface of the printed circuit board (205 of Kumagai) is seated on the bottom surface. 
 	
 	Pertaining to claim 4, Kang discloses, wherein the plate includes a metal portion, and wherein the metal portion is electrically connected with a ground area of the printed circuit board through the first conductive structure and the second conductive structure, (see paragraph [0153] of Kang).

 	Pertaining to claim 5, Kang as modified by Kumagai further discloses, wherein the printed circuit board (205 of Kumagai) includes a plurality of layers including the first surface and the second surface, and wherein the plurality of layers include a ground area (see paragraph [0153] of Kang) electrically connected with the plated areas (see figs. 3-4, ref. 11a and 11b, see paragraph [0040]; fig. 7, ref. 20, see paragraph [0075]). 
 

Pertaining to claim 8, Kang as modified by Kumagai further discloses, wherein the first conductive structure and the second conductive structure include an elastic material (221 and 310, fig. 10 and paragraphs [0084] and [0085]) of Kumagai), and wherein the first conductive structure and the second conductive structure are configured to press the plated areas of the printed circuit board toward the recess.  

 	Pertaining to claim 9, Kang as modified by Kumagai further discloses, wherein the connection structure further - 37 -(2019-OPSE-3467/US) includes a third sidewall provided between the first sidewall and the second sidewall and a third conductive structure comprising a conductive material disposed on the third sidewall, and wherein the first conductive structure, the second conductive structure, and the third conductive structure are integrally formed (221, 222, see fig. 10 and paragraph [0080] and [0083] of Kumagai).  

 	Pertaining to claim 10, Kang as modified by Kumagai further discloses, wherein the printed circuit board includes a first printed circuit board and a second printed circuit board (251 and 252 see fig. 7), and wherein at least one of the first printed circuit board and the second printed circuit board is disposed in the recess 251, 300 and 310, see fig. 7).  

 	Pertaining to claim 11, Kang as modified by Kumagai further discloses, wherein one of the first printed circuit board and the second printed circuit board includes an antenna substrate having an antenna pattern disposed inside or on a surface of the antenna substrate, the antenna substrate being disposed in the recess, wherein the 

 	Pertaining to claim 12, Kang as modified by Kumagai further discloses, further comprising: a connecting member comprising a conductor configured to electrically connect the first printed circuit board and the second printed circuit board, wherein the connecting member includes a flexible printed circuit board (FPCB) and/or a coaxial cable (261-263, see fig. 9, paragraph [0191-0193]).  

 	Pertaining to claim 13, Kang as modified by Kumagai further discloses, wherein each of the first conductive structure and the second conductive structure includes a conductive sponge comprising an elastic material and a conductive material (see paragraph [0076], [0084], [0085] of Kumagai).  

 	Pertaining to claim 14, Kang as modified by Kumagai further discloses, wherein the first conductive structure (see paragraph [0076], [0084] and [0085]) includes a first protrusion protruding toward the recess from the first sidewall, wherein the second conductive structure includes a second protrusion protruding toward the recess from the second sidewall, and wherein the first protrusion and the second protrusion contact the 

 	Pertaining to claim 15, Kang discloses An electronic device (200, see figs. 2-5) comprising: a housing (300, see figs. 2-5); a bracket (310, see fig. 5, paragraph [0164] and [0165]) disposed in the housing, the bracket including a metal portion comprising a metallic material; a recess including a bottom surface and a pair of sidewalls (311) facing each other (according to fig. 7 and paragraph [0178] and [0179), wherein at least part of the recess is provided on the metal portion of the bracket; a conductive member comprising a conductive material disposed between the pair of sidewalls of the recess; and a printed circuit board (251, 252, see figs. 4 & 7, see paragraph [0146] and [0179]) seated on a surrounding area around the recess facing the bottom surface of the recess, the printed circuit board (251, 252 see fig. 7, paragraph [0146 and [0179]) including a first surface contacting the conductive member and a second surface opposite the first surface, wherein each of the pair of sidewalls includes a protrusion protruding toward the conductive member, and wherein the conductive member configured to press the first surface of the printed circuit board (251, 252 see fig. 7, paragraph [0146 and [0179]) while being supported on the bottom surface.  
 	But, Kang does not explicitly teach the connection structure between the PCB and the recessed region of the plate where it is disposed
 	However, Kumagai teaches to use a recess in a substrate, e.g. a main PCB, to accommodate and electrically connect another PCB (fig.2 and 3, which disclose a main board 205 with a recess 220, see fig.10, where a substrate being a printed wiring plate 
    
 	Pertaining to claim 16, Kang discloses, including a plurality of protrusions (see paragraph [0022]).  

 	Pertaining to claim 17, Kang discloses, wherein the protrusion protrudes (see paragraph [0022]) from the sidewall (according to fig. 7, and paragraph [0178] and [0179] region R1 is delimited by sidewalls of rib 311) and is configured to press at least part of the conductive member.  

Pertaining to claim 18, Kang discloses, wherein the first surface of the printed circuit board (251 or 251, see figs. 4 & 7, see paragraph [0146] and [0179]) includes a plated area electrically connected with a ground area included - 39 -(2019-OPSE-3467/US) in the printed circuit board, and wherein the plated area contacts the conductive member (310, see fig. 5, paragraphs ([0164] – [0165]).  

  	Pertaining to claim 19, Kang discloses, wherein the conductive member includes a conductive sponge comprising an elastic material and a conductive material, (see paragraph [0076], [0084], [0085] of Kumagai).

 	Pertaining to claim 20, Kang discloses, wherein the recess (220 of Kumagai) further includes a pair of second sidewalls connecting the pair of sidewalls and facing each other, and wherein a second protrusion protruding (see paragraph [0022]) toward the conductive member (310, see fig. 5, paragraphs ([0164] – [0165]) is disposed on each of the pair of second sidewalls.

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang Jaehyuk (US 20150/109170 A1) in view of Kumagai Kengo (JP 2016/179135) as applied to claim 1 above, and further in view of Mcclure Stephen (US 2012/194998 A1).

 	Pertaining to claim 3, Kang discloses the first surface of the printed circuit board to the bottom surface.

 	However, Mcclure wherein the connection structure further includes a conductive tape disposed on the bottom surface, and - 36 -(2019-OPSE-3467/US)wherein the conductive tape is configured to attach, (see fig. 4B, see paragraph [0073 and [see paragraph 0107]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the connection structure further includes a conductive tape disposed on the bottom surface, and - 36 -(2019-OPSE-3467/US)wherein the conductive tape is configured to attach in the device of Kang based on the teachings of Mcclure in order to allow a device for protective layer to prevent ingress of environmental contaminants e.g. water, which can potentially enter into an interior of the cavity via speaker grill holes.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Jaehyuk (US 20150/109170 A1) in view of Kumagai Kengo (JP 2016/179135) as applied to claim 1 above, and further in view of Masuda (EP 2782133 A2).

 	Pertaining to claims 6 and 7, Kang discloses all the claimed limitations except, wherein the connection structure includes a bottom surface provided between the first sidewall and the second sidewall, and wherein the first surface of the printed circuit board includes a second plated area contacting the bottom surface and electrically connected with a ground area included in the printed circuit board.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the first surface of the printed circuit board includes a second plated area contacting the bottom surface and electrically connected with a ground area included in the printed circuit board in the device of Kang based on the teachings of Jujitsu LTD in order to provide a high-frequency module that has a lower loss in a wide frequency range.

 Kang discloses the claimed invention except for a second plated area contacting the bottom surface and electrically connected with a ground area included in the printed circuit board. It would have been on obvious matter of design choice to a second plated area contacting the bottom surface and electrically connected with a ground area included in the printed circuit board, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848